Citation Nr: 1022837	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 
percent for major depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 


FINDINGS OF FACT

1.  The Veteran's major depression is manifest with symptoms 
of near-continuous depression, passive suicidal ideation, 
anhedonia, sleep disturbances, lack of sexual desire, and an 
inability to establish and maintain effective relationships.

2.  The evidence does not show that the Veteran's major 
depression results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name

3.  The Veteran is unemployable primarily as a result of his 
service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
major depression are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-
4.7, 4.126, 4.130 Diagnostic Code 9434 (2009).

2.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2009).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006 and June 2006, prior 
to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation 
and entitlement to TDIU, respectively.  An additional VCAA 
letter was sent to the Veteran in May 2008.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  
In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the May 2006 and June 2006 letters that an 
effective date would be assigned if either of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this respect VA 
treatment records as well as Social Security Administration 
records have been associated with the claims folder.  VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were 
conducted in June 2006, July 2006 and June 2008.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Increased Rating for Major Depression

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's service-connected major depression has been 
rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (reflecting service connection for major 
depressive disorder).  According to 38 C.F.R. § 4.126(a), a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating is warranted, under 
38 C.F.R. § 4.130, Diagnostic Code 9434, if there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Psychiatric health care providers have their own system for 
rating psychiatric disability.  This is the Global Assessment 
of Functioning (GAF) rating scale, and it is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); and see Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing DSM-IV.  The GAF scale score assigned 
does not determine the disability rating VA assigns, however, 
it is one of the medical findings employed in that 
determination.

The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  A GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A score from 80 to 71 indicates transient symptoms and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social, occupational, or school 
functioning; 70 to 61 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships; 60 to 51 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning; 50 to 41 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

The Veteran's claim for an increased disability rating for 
his service-connected major depression was received in May 
2006.  At that time, his major depression was rated as 50 
percent disabling.  By means of a September 2006 rating 
decision, the Veteran was granted an increased rating of 70 
percent.   After review of the evidence, the Board finds that 
the Veteran's service-connected major depression does not 
more nearly approximate the criteria for a higher rating of 
100 percent during the appeal period.

Upon VA examination dated in June 2006, the Veteran reported 
a difficult relationship with his wife; however, he stated he 
had an "excellent" relationship with his daughter and a 
"very good" relationship with his grandchildren.  The 
Veteran also reported "good rapport" with his five 
siblings.  He described himself as depressed, hopeless, and 
discouraged.  The Veteran indicated that he was experiencing 
nightmares, sleep difficulties, passive suicidal ideation 
without intent, passive homicidal ideation, and memory loss.  

Upon examination, the Veteran was fully oriented and his 
abstract reasoning as well as his memory were intact.  The 
Veteran indicated that he ran 5-15 miles daily and regularly 
participated in road races with other runners.  The Veteran 
was diagnosed as having dysthymic disorder and a history of 
major depressive episode.  He was also diagnosed as having a 
personality disorder, not otherwise specified, with passive-
aggressive features.  He was assigned a GAF of 50.  The 
examiner indicated that the Veteran presented with an 
immature and passive-aggressive personality style, 
characterized by being resentful and blaming.  His recent 
stressors were being in an unhappy marriage and losing his 
job after 25 years in 1992.  The Veteran's dysthymic disorder 
was characterized as chronic and severe, and exacerbated by 
his immature and passive-aggressive personality style.  

In a September 2006 addendum, the examiner who conducted the 
June 2006 examination indicated that the currently diagnosed 
dysthymia was a continuation of the service-connected major 
depression and that the Veteran's personality disorder 
interacted with and exacerbated the chronic depression.  The 
Veteran's depression moderately limited his social circle, 
but he was able to maintain meaningful relationships.  

As to occupational functioning, the examiner indicated that 
the Veteran apparently had difficulty interacting with others 
on job interviews and he, therefore, opined that it was at 
least as likely as not that the Veteran's depression, 
exacerbated by his personality disorder, had a moderate to 
severe negative impact on the Veteran's ability to secure 
employment.  Notwithstanding, the examiner also opined that 
given the fact that the Veteran generally got along well with 
his family members, was physically able to go running on a 
daily basis, and participated in road races, his psychiatric 
disability did not preclude him from getting along with 
others in a work situation or from being physically active. 

Upon VA examination dated in July 2006, the Veteran indicated 
that he had been married since the 1970's, but denied any 
other significant long or short-term relationships.  The 
Veteran did indicate that he visited with his daughter once 
or twice a week and reported having a close running 
"buddy."  The Veteran indicated that he was able to do 
household chores, drive and manage his own finances.   He 
reported an interest in running and camping.  

Upon examination, hygiene appeared good.  Eye contact was 
characterized as good and the examiner indicated that rapport 
was developed easily.  The Veteran was alert and oriented in 
all three spheres.  Speech was clear.  The Veteran described 
his mood as "blue."  Affect was congruent with mood.  He 
denied any delusions or hallucinations.  There was no 
evidence of a formal thought disorder.  Judgment and insight 
appeared good.  He reported suicidal ideation, but with no 
plan or intent.  Attention and concentration were good.  The 
Veteran reported symptoms of anhedonia, depressive mood, 
sleep disturbance, lack of sexual desire, some concentration 
and memory problems, a lack of motivation, and difficulties 
with anxiety, anger, hyperarousal and tension.  He was 
diagnosed as having dysthymic disorder, a history of major 
depressive episode, a personality disorder not otherwise 
specified, and assigned a GAF score of 50.  The examiner 
indicated that the Veteran was occupationally and socially 
impaired with reduced reliability in productivity due to 
flattened affect, disturbances  in motivations and mood, and 
some difficulty establishing and maintaining effective work 
and social relationships.  

VA treatment records include a mental status examination 
dated in August 2006.  At that time, the Veteran appeared 
appropriately groomed and dressed.  He was oriented in all 
three spheres.  There was no evidence of any motor 
abnormalities.  Speech was normal in rate, volume, and tone.  
Mood was depressed and affect was irritable.  Thought 
processes were linear, relevant and goal oriented.  There was 
no evidence of suicidal or homicidal ideation, auditory or 
visual hallucinations, ruminations or obsessional ideations, 
or of a formal thought disorder.  Memory was intact and 
insight and judgment were characterized as fair.  

The Veteran was afforded an additional VA examination in June 
2008.  The Veteran drove himself to the examination and 
appeared appropriately groomed.  The Veteran described a good 
relationship with his daughter and grandchildren.  He 
indicated that he regularly ran with a running partner, who 
was a psychologist.  The Veteran endorsed feelings of 
depression, loss of interest and pleasure in almost all of 
his usual activities, hypersomnia, sleep difficulties, loss 
of energy, excessive feelings of guilt and worthlessness, 
slowed thinking, difficulty making decisions, thoughts of 
death, low self esteem, and concentration difficulties.  He 
denied any intent or plan to hurt himself.  He stated that he 
was depressed on a daily basis.  

Upon examination, the Veteran was able to maintain eye 
contact and establish good rapport with the examiner.  Gross 
and fine motor skills were within normal limits.  Psychomotor 
activity was somewhat fidgety.  Speech was notable for some 
slowed latency of speech.  Mood was depressed.  Affect showed 
full range and it was content appropriate.  He was oriented 
in all three spheres.  Attention was not impaired during the 
examination.  Memory for recent and remote events was intact.  
Thought form was lucid and coherent; he was not tangential or 
circumstantial.  Thought content was appropriate to the 
interview context.  There was no evidence of obsessional or 
delusional thoughts, hallucinations, ideas of reference, 
social fears, excessive worry, hypomania, mania, panic 
attacks, agoraphobia, or PTSD symptoms.  There was evidence 
of a depressed mood and anhedonia.  Risk assessment revealed 
some thoughts of death, thoughts that life was not worth 
living, and passive suicidal ideation that came in the form 
of "taking stupid risks."  There was no current evidence of 
impaired impulse control or of recent legal problems or 
substance use.  There was some social isolation.  

Outside of his wife, daughter, grandchildren, and running 
partner, the Veteran did not report any other friends.  
Insight and judgment were adequate.  He did report having to 
push himself to maintain hygiene.  The Veteran was diagnosed 
as having dysthymic disorder, history of major depressive 
disorder, and personality disorder not otherwise specified 
with passive aggressive features.  He was assigned a GAF 
score of 50.  The Veteran appeared able and capable of 
managing his financial affairs in his best interest.

The evidence does not show that the Veteran's major 
depression symptoms approximate the criteria for a rating in 
excess of 70 percent.  The Veteran's symptoms do not show 
that he has gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or intermittent inability to perform 
activities of daily living as contemplated within the 100 
percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  
The Veteran has reported that he is constantly fatigued due 
to depressive symptoms.  The Veteran has consistently been 
assigned a GAF score of 50, reflecting serious symptoms.  See 
Diagnostic and Statistical Manual of Mental Disorders, supra.  
Thus, the Board finds that the Veteran's major depressive 
disorder symptoms more closely approximate the criteria for a 
70 percent rating, and a higher rating is denied.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

By means of this opinion, the Veteran has been granted a TDIU 
rating.  As such, any effect on his industrial impairment has 
been considered and a rating has been granted.  The record 
reflects that the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating, to include the increased 
rating granted herein.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The central inquiry 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

The Board must determine whether the Veteran's service-
connected disabilities, meaning his major depression and 
residuals of a right thumb fracture, prevent him from working 
at substantially gainful employment consistent with his work 
background and education.

The Veteran is currently assigned a 70 percent evaluation for 
his service-connected major depression and a separate 10 
percent evaluation for his service-connected residuals of a 
right thumb fracture.  Therefore, he meets the percentage 
standards for consideration of a TDIU rating.

The Veteran has a high school education and last worked full 
time as a warehouse supervisor in 1992.  Consequently, the 
Veteran has not worked for many years.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment, particularly his service-connected 
psychiatric disability.

In this respect, multiple VA examiner have opined that the 
Veteran's service-connected psychiatric disability negatively 
impacts is ability to obtain or maintain employment.  In July 
2006, a VA examiner opined that the Veteran's symptoms were 
of such severity that they would likely hinder his ability to 
maintain employment.  In this respect, it would be 
"extremely difficult" for the Veteran to deal with the 
stress of a work setting or a work-like setting and for him 
to establish and maintain effective work-related 
relationships.  Similarly, in a September 2006 addendum to 
the June 2006 VA examination, the examiner opined that it was 
at least as likely as not that the Veteran's depression, 
exacerbated by his personality disorder, had a moderate to 
severe negative impact on his ability to secure employment.  
In June 2008, a VA examiner opined that the Veteran's 
psychiatric symptoms (primarily his interpersonal 
difficulties and depression) were expected to cause moderate 
to severe impairment in the Veteran's ability to obtain and 
maintain gainful employment of any kind, either physical or 
sedentary.  

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
Veteran experiences significant impairment of both social and 
industrial adaptability, particularly due to his service-
connected major depression.  Factoring in the Veteran's 
educational background, only through high school, and work 
experience that ended approximately 20 years ago, the Board 
finds that the service-connected disabilities are shown to 
preclude the Veteran from securing and following 
substantially gainful employment.


ORDER

A rating in excess of 70 percent for service-connected major 
depression is denied.

TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


